           Case 1:21-cr-00203-NONE-SKO Document 4 Filed 09/10/21 Page 1 of 1


 1

 2

 3
                                                                                                    FILED
                                                                                                   Sep 10, 2021
                                                                                                CLERK, U.S. DISTRICT COURT
 4                                                                                            EASTERN DISTRICT OF CALIFORNIA




 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7
                                                FRESNO DIVISION
 8

 9                                                     ) CASE NO. 1:21-CR-00203-NONE-SKO
     UNITED STATES OF AMERICA,                         )
10                                                     )
                                    Plaintiff          ) UNSEALING ORDER
11                v.                                   )
                                                       )
12                                                     )
     CHHOUN DOURING,                                   )
13                                                     )
                                   Defendant.
14

15
            Good cause appearing due to the defendant’s pending arraignment in the Eastern District of
16
     California, it is hereby ordered that the Indictment, arrest warrant, and related court filings in the above
17
     matter, be UNSEALED.
18

19
     IT IS SO ORDERED.
20

21      Dated:     September 10, 2021                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28



30
